Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 8 is objected to because of the following informalities:  
The claim recites, in part, “wherein displaying the indicator further comprises displaying a directional indicator instructing a person using the visual presentation and interaction component while capturing the plurality of images to move one of the visual presentation and interaction component in a particular direction of for the patient to move in a particular direction.”  
The bolded word “of” does not make literal sense, e.g. within the context of the underlined portion of the claim.  Rather, the Examiner believes the aforementioned “of” is intended to be an “or”, i.e. the claim features a typographical error and is therefore presently objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Beginning with independent claim 1, the claim recites: A method of identifying a particular mask for a patient for use in delivering a flow of breathing gas to the patient, the method comprising:
capturing with a visual presentation and interaction component a plurality of images of the patient (P); 
receiving with the visual presentation and interaction component a number of responses from the patient to questions presented to the patient; 
eliminating one or more masks from a pool of potential masks for the patent based on at least one of the responses; 
utilizing at least some images of the plurality of images to determine the particular mask for the patient from the pool of potential masks; and 
identifying the particular mask to the patient. 
Regarding Alice Step 1, is claim 1 directed to a process, machine, manufacture or composition of matter?  Yes, the claim explicitly recites “a method”, which is a process under 35 U.S.C. 101.
Regarding Step 2A, is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (e.g., judicially recognized exceptions)?  Yes, see the analysis here below per the two Prongs.
Prong One:	Is a judicial exception recited?
Yes.  See the bolded language in the claim as shown just above.  The denoted identifying, receiving, eliminating, utilizing, and identifying limitations are recited with such a high level of generality that they can be fairly read as being inclusive of mental steps.  For example, a medical professional, overseeing the care of a patient, can effectively perform those steps/limitations mentally and/or with pen and paper, e.g. unless they are convincingly subject to further limitations that would preclude such an interpretation.
Prong Two:	Are there additional elements recited that integrate the exception into a practical application of the exception?
No.  Per the language that is left un-bolded in the claim as shown just above, what is left amounts to field of use / functional language (e.g., the preamble’s “… for use in delivering a flow of breathing gas to the patient”) or extra-solution activity that would warrant the use of a computer or device at a high/generic level of generality (e.g., “capturing with a visual presentation and interaction component a plurality of images of the patient (P)” and “receiving with the visual presentation and interaction component …”) that cannot be said to integrate the judicial exception, as articulated per Prong One, into a practical application.
Regarding Step 2B, does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception?  
No.  The additional elements essentially require what amounts to a general purpose computer or image acquisition device at a very high level that does not otherwise limit the exercise/application of the judicial exception articulated per Step 2A Prong One.  The Examiner does not believe, as recited per claim 1, that these elements provide something “significantly more.”

Accordingly, independent claim 1 is directed to a judicial exception without significantly more, and warrants rejection under 35 U.S.C. 101 and Alice.  The other independent claims 12 and 15 include the same or similar limitations as claim 1 discussed just above, and are therefore subject to the same analysis and a rejection under the same grounds.  To the extent that these additional independent claims recite structural elements, the Examiner maintains that they are merely elements of a generic / general purpose computer and therefore do not successfully provide for something significantly more than the judicial exception.

Dependent claims 2-11 and 13-14, when analyzed as a whole respectively are held to be subject matter-ineligible under 35 U.S.C. 101 and Alice, because they essentially extent the subject matter of the abstract idea, e.g. per the independent claims, without providing something additional that would amount to something significantly more than the abstract idea.  The additional limitations per these dependent claims are recited as a high level of generality or are otherwise well-understood, routine, or conventional to facilitate application of the abstract idea.  
For example, limitations as to the orientation or alignment of the image capture per claims 2-3 do not serve to provide something significantly more than the portions of claim 1 for example that can be performed by a user via mental steps and/or pen and paper.  
Per claim 4, a tablet or smartphone can be considered a particular type of general purpose computer, which unless effectively subject to further limitations do not provide something significantly more than a more vague version of a general purpose computer and the well-understood, routine, or conventional features provided therefor.  Claim 13 provides the same or similar limitation, and so this rationale provided here likewise applies to it.
The onscreen display of captured images, per claim 5 for example, does not providing something significantly more and is rather merely akin to extra-solution activity with a display element common to general purpose computers.    Claim 14 provides the same or similar limitation, and so this rationale provided here likewise applies to it.
Claims 6-8 further clarify the image acquisition elements of the independent claim, e.g. to guide a user to take a better image for example, but not in a way that meaningfully relates to and otherwise frustrates the Examiner’s interpretation of abstract ideas, e.g. mental steps and the like, found per the independent claim, e.g. by providing something significantly more for those same abstract idea elements.
Claims 9-10 relate to the presentation of mask information to a user/patient, e.g. as a result of claim 1’s processing.  The Examiner believes that to the extent that these limitations relate to an onscreen presentation, this is merely leveraging the display aspect of a general purpose computer and its well-understood, routine, or conventional features provided therefor.  Further, the attending physician or administrator of the mental steps / limitations of claim 1 could effectively just provide this same information to the user via pen and paper or even verbally.  The nature of the information itself, e.g. mask information, does not sufficiently change this analysis by providing something significantly more, and is rather just functional language in how it limits the claim.
Claim 11 recites model instances for a patient / patient anatomy and for a mask for a simultaneous/combined display, e.g. that would provide a visual indication of fit for a mask for a user/patient.  As recited, these are merely extra-solution display elements/aspects capable of being performed by a general purpose computer and its well-understood, routine, or conventional features provided therefor.  
The Examiner believes a clarifying amendment that could affirmatively link the recited model of the patient to the step of “capturing … plurality of images” per claim 1, e.g. provided there is support in the specification, could make claim 11 subject matter-eligible.  The Examiner believes this model of the patient is likely generated from or using the captured images, and a clarifying amendment to that end would overcome this rationale.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 5, 9-10, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0060652 (“Selvarajan”).
Regarding claim 1, SELVARAJAN teaches a method of identifying a particular mask for a patient for use in delivering a flow of breathing gas to the patient ([0003] discussing “a system for selection of a mask for patients suffering from a sleeping disorder, such as obstructive sleep apnea”, e.g. which is inclusive of regulating airflow in the nasal passage per [0269]), the method comprising: 
capturing with a visual presentation and interaction component a plurality of images of the patient (P) (images and video acquired of a patient / face, per [0015]-[0016] and [0046] for example, where the capture, presentation, and interaction aspects are facilitated by devices shown per FIGs. 2-3 for example, such as “one or more terminals” per [0040] and [0044], or a “general purpose computer per [0283], which the Examiner equate with the recited “visual presentation and interaction component”); 
receiving with the visual presentation and interaction component a number of responses from the patient to questions presented to the patient (“questionnaire” per [0071] and [0075], and as shown per FIG. 5 for example, implicitly involves “responses from the patient to questions presented to the patient” as recited); 
eliminating one or more masks from a pool of potential masks for the patent based on at least one of the responses ([0071] discussing the use of the questionnaire such that it “reduces the number of mask options to select from by eliminating non-appropriate masks”, i.e. “eliminating …” as recited); 
utilizing at least some images of the plurality of images to determine the particular mask for the patient from the pool of potential masks and identifying the particular mask to the patient (FIG. 12C steps S1202 and S1208, FIGs. 13-15, and FIG. 17 illustrating the logic flow in various embodiments such that dimension information is obtained from/for a patient, e.g. “contour of a patient’s nose”, so that the patient-specific dimensions are used in comparison with known mask dimensions to determine best-fit options for a mask to recommend to a user (see also [0046], [0066]-[0068], [0130]-[0131], and [0145] for elaboration, and see FIG. 8 for a screenshot where a mask recommendation is made)).

Regarding claim 2, Selvarajan teaches the method of claim 1, wherein the plurality of images are captured while someone other than the patient is operating the visual presentation and interaction component (FIG. 6 showing different views, one of which is a “profile photo” that one of ordinary skill in the art would commonly understand to be taken by another and not the subject themselves).

Regarding claim 3, Selvarajan teaches the method of claim 1, wherein the plurality of images are captured while the patient is operating the visual presentation and interaction component (FIG. 6 showing different views, one of which is a “webcam view”, that is basically a “selfie”, and the way in which webcams are typically used in relation to computing devices would be understood to include self-operation use case scenarios, e.g. to result in the type of image shown in the FIG. for example).

Regarding claim 5, Selvarajan teaches the method of claim 1, further comprising displaying the plurality of images in an image display area on a display of the visual presentation and interaction component as the plurality of images are captured (FIG. 6 showing multiple images that have been acquired, e.g. as part of a designated “Imaging” mode/screen and intuitively they are displayed as a condition of having been captured).

Regarding claim 9, Selvarajan teaches the method of claim 1, wherein identifying the mask to the patient comprises displaying information regarding the particular mask on a display of the visual presentation and interaction component (FIG. 8 showing a mask recommendation screen, including mask name and size, i.e. “information regarding the particular mask”).

Regarding claim 10, Selvarajan teaches the method of claim 9, wherein the information comprises a name and size of the particular mask or one or more components of the particular mask (FIG. 8 showing a mask recommendation screen, including mask name and size).

Regarding claim 12, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a display ([0009] and [0017] discussing a tangible display element) and a processor apparatus including a processor ([0009], [0011], [0013], [0015], and [0282]-[0282]) and a memory ([0045], [0066], [0282]), which are further taught per the citations provided here. 

Regarding claim 14, the claim includes the same or similar limitations as claim 5 discussed above, and is rejected under the same rationale.

Regarding claim 15, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim additionally recites a non-transitory computer readable medium ([0045], [0066], [0282]), which are further taught per the citations provided here. 


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan in view of U.S. Patent Application Publication No. 2015/0306330 (“Richard”).
Regarding claim 4, Selvarajan teaches the method of claim 1, as discussed above.  The aforementioned reference teaches that a terminal or a general purpose computer may be used to implement the subject matter taught therein, e.g. as discussed in relation to claim 1 (per [0040] and [0044], or [0283]).  Selvarajan does not go further to teach that the mentioned terminal or computer instances might be inclusive of the further limitation wherein the visual presentation and interaction component comprises a tablet PC or a smartphone.  Rather, the Examiner relies upon RICHARD to teach what Selvarajan may otherwise lack, see e.g. Richard’s FIGs. 2-6 and [0029] for example, which teach that a comparable mask-fitting and recommendation framework may be made accessible to users via a smartphone.
Selvarajan and Richard teach similar mask recommendation frameworks, and are therefore similarly directed.  Hence, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Selvarajan’s use case to be inclusive of the type of end user device explicitly contemplated by Richard, with a reasonable expectation of success, e.g. to provide the same benefits contemplated per either reference to mobile users as opposed to just users at a fixed location, thereby providing a broader and more widespread service/benefit.

Regarding claim 6, Selvarajan teaches the method of claim 5, as discussed above.  The aforementioned reference teaches onscreen prompts and feedback per its image capture process, see e.g. Selvarajan’s FIG. 6 and [0146].  To the extent that these features can be understood to constitute “an indicator” as recited, the Examiner asserts that feasibly Selvarajan alone can teach the further limitation for displaying an indicator in the image display area for assisting in positioning the patient in the plurality of images.  However to the extent that Selvarajan’s prompts and onscreen feedback are not sufficient, the Examiner relies upon RICHARD to teach what Selvarajan may otherwise lack, see e.g. Richard’s FIGs. 5-6 showing an “outline” for which the user should align the camera-captured and screen-rendered image of their face, where the successful capture is used per FIG. 1B to analyze the user’s face/head for purposes of determining an appropriate mask.
Selvarajan and Richard teach similar mask recommendation frameworks, and are therefore similarly directed.  Hence, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Selvarajan’s use case to be inclusive of the type of end user device explicitly contemplated by Richard, with a reasonable expectation of success, e.g. to provide the same benefits contemplated per either reference to mobile users as opposed to just users at a fixed location, thereby providing a broader and more widespread service/benefit.

Regarding claim 13, the claim includes the same or similar limitations as claim 4 discussed above, and is rejected under the same rationale.


11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan in view of U.S. Patent Application Publication No. 2016/0148437 (“Vlutters”).
Regarding claim 11, Selvarajan teaches the method of claim 10, as discussed above.  The aforementioned reference contemplates that a 3D model of the user/patient may be generated, per [0046] and/or [0159] and/or [0255] for example, and may be combined with a model of a mask as mentioned per [0255].  To that end, Selvarajan teaches the additional limitation wherein identifying the mask to the patient further comprises displaying a 3D model of the head of the patient on the display along with a … model of the particular mask disposed on the 3D model of the head.  While Selvrajan teaches the use of a model for a mask, it does not explicitly teach that this mask model is 3D too.  To teach what Selvarajan lacks, the Examiner further relies upon VLUTTERS, see e.g. Vlutters’s [0085] teaching how an interaction map may include a “3-D object” to determine fit with the shape of a patient/subject’s face.
Selvarajan and Vlutter teach similar mask recommendation/selection frameworks, and are therefore similarly directed.  Hence, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend Selvarajan’s analysis of fit to include a model of the mask that is explicitly 3D, e.g. per Vlutter, with a reasonable expectation of success, for example to provide a more realistic and intuitive fit analysis/display/presentation benefit.


12.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Selvarajan in view of Richard and further in view of U.S. Patent No. 10178318 (“Marason”).
Regarding claim 7, Selvarajan teaches the method of claim 6, as discussed above.  The aforementioned references teach onscreen feedback/indication that facilitates the user’s ability to capture an image for use in analysis/processing resulting in the determination of a mask recommendation/selection.  That said, the references do not teach the further limitation wherein displaying the indicator further comprises displaying the indicator in different colors to provide different indications to a person using the visual presentation and interaction component while capturing the plurality of images.  Rather, the Examiner relies upon MARASON to teach what Selverajan and Richard otherwise lack, see e.g. Marsason’s paragraph beginning at column 3 line 11 discussing the use of “color” in red and green instances to improve a user’s alignment per its image capture step.
Selvarajan and Richard teach similar mask recommendation/selection frameworks, and are therefore similarly directed.  Marason provides a similar visual/GUI element that helps with image capture that is akin to what is provided for per Selvarajan and Richard.  Hence, Marason is analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Marason’s indicator feedback to improve image capture in Selvarajan’s framework, with a reasonable expectation of success.

Regarding claim 8, Selvarajan teaches the method of claim 6, as discussed above.  The aforementioned references teach onscreen feedback/indication that facilitates the user’s ability to capture an image for use in analysis/processing resulting in the determination of a mask recommendation/selection.  That said, the references do not teach the further limitation wherein displaying the indicator further comprises displaying a directional indicator instructing a person using the visual presentation and interaction component while capturing the plurality of images to move one of the visual presentation and interaction component in a particular direction of for the patient to move in a particular direction.  Rather, the Examiner relies upon MARASON to teach what Selverajan and Richard otherwise lack, see e.g. Marsason’s paragraph beginning at column 2 line 65 discussing the use of “directional arrows.”
Selvarajan and Richard teach similar mask recommendation/selection frameworks, and are therefore similarly directed.  Marason provides a similar visual/GUI element that helps with image capture that is akin to what is provided for per Selvarajan and Richard.  Hence, Marason is analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Marason’s indicator feedback to improve image capture in Selvarajan’s framework, with a reasonable expectation of success.


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2006/0023228 (Geng)
US 9361411 (Thiruvengada)
Non-Patent Literature “Metamason: 3D Printed Mask”
WO 2016/000040 A1
WO 2017/205903 A1
WO 2014/075797 A1
WO 2015/138242 A1
WO 2015/195303 A1


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174